                   Case 8:20-bk-03608-CPM         Doc 227     Filed 07/29/20    Page 1 of 12




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION
                                        www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                           Case No. 8:20-bk-03608-CPM
                                                             Chapter 11

                                                             Jointly Administered with:
CFRA, LLC                                                    Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                         Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

        SECOND OMNIBUS MOTION OF THE DEBTORS FOR ENTRY OF AN
     ORDER AUTHORIZING THE REJECTION OF CERTAIN UNEXPIRED LEASES

             The above-captioned debtors and debtors-in-possession (the “Debtors”), by and through

their undersigned counsel, file this motion (the “Motion”), pursuant to section 365(a) of title 11

of the United States Code (the “Bankruptcy Code”), requesting entry of an order, substantially

in the form attached hereto as Exhibit A (the “Proposed Order”) authorizing the Debtors to

reject certain unexpired leases listed on Exhibit 1 to the Proposed Order (the “Leases”). In

support of this Motion, the Debtors respectfully state as follows:

                                       JURISDICTION AND VENUE

              1.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

 1334.

              2.        This is a core proceeding pursuant to 28 U.S.C. § 157(b).

              3.        Venue is proper in before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

              4.        The statutory basis for the relief requested herein is section 365(a) of the

 Bankruptcy Code and Rule 6006 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).



37259736.1 07/29/2020
                  Case 8:20-bk-03608-CPM        Doc 227     Filed 07/29/20    Page 2 of 12

                                                                        Case No. 8:20-bk-03608-CPM


                                             BACKGROUND

             5.       On May 6, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

 relief under Chapter 11 of the Bankruptcy Code, commencing the above-captioned jointly

 administered chapter 11 cases (the “Chapter 11 Cases”).

             6.       Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the Debtors

 continue to manage their affairs as debtors-in-possession. No trustee or examiner has been

 appointed in the Chapter 11 Cases.

             7.       The Debtors are franchisees of IHOP restaurants, and, prior to the Petition Date,

 operated forty nine (49) IHOP restaurants in South Carolina, North Carolina, Tennessee and

 Virginia. All of the Debtors’ restaurants were shuttered as a result of the various “safer at

 home” restrictions in connection with the ongoing Covid-19 pandemic. These closures resulted

 in an immediate liquidity crisis, leaving the Debtors unable to fund operations and debt service

 in the ordinary course of business.

             8.        On May 27, 2020, the United States Trustee appointed an official committee of

 unsecured creditors in the Chapter 11 Cases (the “Committee”).

A.           Significant Events During the Debtors’ Chapter 11 Cases

             9.       On June 10, 2020, the Court entered the Order Approving Bidding Procedures,

 Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof (the

 “Bidding Procedures Order”) [Docket No. 134].

             10.      The Bidding Procedures Order, among other things, includes a settlement

 between and among the Debtors, the Debtors’ secured lenders, and the Debtors’ franchisor,

 IHOP, regarding the implementation of bidding procedures to facilitate the sale of the Debtors’

 businesses pursuant to section 363 of the Bankruptcy Code. In particular, Appendix A to the



                                                     2
37259736.1
              Case 8:20-bk-03608-CPM         Doc 227      Filed 07/29/20    Page 3 of 12

                                                                      Case No. 8:20-bk-03608-CPM


 Bidding Procedures Order, attached thereto as Exhibit 4, sets forth the agreement among the

 parties related to the sale process, including with respect to the distribution of assets from the

 expected sale of the Debtors’ assets.

             11.   Subsequently, on June 22, 2020, the Court entered the Final Consent Order (I)

 Authorizing Debtors to Use Cash Collateral; (II) Acknowledging Extent, Validity and Priority

 of Lien; and (III) Scheduling a Final Hearing (the “Final Cash Collateral Order”) [Docket

 No. 163] and the Final Order (I) Authorizing the Debtors to Obtain Post-Petition Financing

 from Pre-Petition Lenders Pursuant to 11 U.S.C. § 364; (II) Granting Liens and Superpriority

 Claims Pursuant to 11 U.S.C. § 364; (III) Granting Adequate Protection Pursuant to 11 U.S.C.

 §§ 361, 362, and 363; and (IV) Granting Such Other and Further Relief that this Court Finds

 Equitable (the “Final DIP Financing Order”) [Docket No. 164]. The Final Cash Collateral

 Order and the Final DIP Financing Order are referred to collectively herein as the “Final

 Financing Orders”).

             12.   In addition to approving, on a final basis, the Debtors’ use of cash collateral and

 post-petition debtor-in-possession financing, the Final Financing Orders include a settlement

 among the Debtors, their pre- and post-petition lenders and the Committee regarding the

 Chapter 11 Cases.

             13.   In particular, the Final Cash Collateral Order provides that the disbursement with

 respect to the lenders’ pre-petition secured claims would be subject to a carve-out in favor of

 general unsecured creditors, excluding the lenders’ potential deficiency claims and insider

 claims, in the amount of $125,000 to be administered in post-sale converted chapter 7 cases for

 the Debtors. The Final Financing Orders also provided for the funding of $25,000, through the

 final debtor-in-possession financing budget, to be paid to the Chapter 7 Trustee for the



                                                   3
37259736.1
              Case 8:20-bk-03608-CPM       Doc 227     Filed 07/29/20    Page 4 of 12

                                                                   Case No. 8:20-bk-03608-CPM


 administration of the converted chapter 7 cases. Further, the Final Cash Collateral Order

 provides that the Debtors shall file a motion to convert the Chapter 11 Cases to cases under

 chapter 7 of the Bankruptcy Code no later than five (5) days after closing of the sale(s)

 contemplated in the Bidding Procedures Order.

             14.   On July 1, 2020, the Court held a hearing and approved, subject to entry of a

 consensual order (the (“Sale Order”), the Debtors’ proposed sale of substantially all of their

 assets to Suncakes, LLC (the “Purchaser”) and to assume and assign certain contracts and

 leases to the Purchaser. The Court entered the Sale Order on July 10, 2020 [Docket No. 197].

             15.   Pursuant to the Sale Order, certain contracts and leases were assumed and

 assigned to the Purchaser at the closing of the sale, and certain contracts and leases will be

 assumed and assigned upon completion of a designation process that will conclude on or by

 July 24, 2020. Closing on the sale with the Purchase took place on July 14, 2020.

             16.   While certain contracts and leases have been assumed and assigned pursuant to

 the Sale Order, certain leases were excluded from the Sale by the Purchaser, including leases for

 the Debtors’ locations that were ultimately not designated for assumption and assignment at the

 conclusion of the designation process under the Sale Order (collectively, the “Designated

 Excluded Locations”).

             17.   On July 21, 2020 Debtors filed its First Omnibus Motion of the Debtors for

 Entry of an Order Authorizing the Rejection of Certain Unexpired Leases (the “First Omnibus

 Motion”) [Docket No. 213]. The First Omnibus Motion seeks to reject eight (8) unexpired

 leases. The First Omnibus Motion is set for hearing on July 30, 2020.




                                                 4
37259736.1
               Case 8:20-bk-03608-CPM         Doc 227     Filed 07/29/20     Page 5 of 12

                                                                       Case No. 8:20-bk-03608-CPM


             18.    On July 8, 2020, the Debtors filed the Motion of the Debtors for Entry of an

 Order Converting Cases from Chapter 11 of the Bankruptcy Code to Chapter 7 of the

 Bankruptcy Code (the “Conversion Motion”) [Docket No. 193].

             19.    The hearing on the Conversion Motion is presently scheduled for July 30, 2020

 at 3:30 p.m. (ET). The Debtors anticipate that these cases will have been converted to chapter 7

 prior to any hearing on this Motion.

                                        RELIEF REQUESTED

             20.    By this Motion, the Debtors seek the entry of an order, pursuant to section 365(a)

 of the Bankruptcy Code, authorizing the Debtor to reject the Leases, each of which relate to

 Designated Excluded Locations, effective as of July 30, 2020 – the anticipated date of

 conversion of the Debtors’ cases to chapter 7.

                                         BASIS FOR RELIEF

A.           Rejection of the Leases Reflects the Debtors’ Sound Business Judgment

             21.    Section 365(a) of the Bankruptcy Code provides that a debtor in possession,

 “subject to the court’s approval, may assume or reject any executory contract or unexpired

 lease.” 11 U.S.C. § 365(a). A debtor’s decision to reject an executory contract under section

 365 is governed by the business judgment standard. See, e.g., NLRB v. Bildisco & Bildisco (In

 re Bildisco), 682 F.2d 72, 29 (3d Cir. 1982); Data-Link Sys. Inc. v. Whitcomb & Keller

 Mortgage Co. (In re Whitcomb & Keller Mortgage Co., Inc.), 715 F.2d 375, 379 (7th Cir.

 1983).

             22.    In the present case, the relief requested herein clearly satisfies the business

 judgment standard. All of the Leases to be rejected relate to Designated Excluded Locations,

 which the Purchaser ultimately chose not to purchase. Further, despite the Debtors’ extensive




                                                    5
37259736.1
               Case 8:20-bk-03608-CPM          Doc 227     Filed 07/29/20     Page 6 of 12

                                                                        Case No. 8:20-bk-03608-CPM


 marketing efforts under the Bidding Procedures Order, the Debtors were unable to find any

 buyer who wished to purchase the Designated Excluded Locations and/or take assignment of

 the Leases. In light of these circumstances, the Leases no longer provide any benefit to the

 Debtors or their estates and are unnecessary and burdensome. Accordingly, based on the

 foregoing, the Debtors have determined, in the sound exercise of their reasonable business

 judgment, that rejection of the Leases is in the best interests of the Debtors’ estates and

 creditors.

             23.   The Debtors seek an effective rejection date for the Leases of July 30, 2020, the

 date of anticipated conversion of the Debtors’ cases to chapter 7. No party will be prejudiced

 by this relief under the circumstances.

B.           Bankruptcy Rule 6006(f)

             24.   Bankruptcy Rule 6006(f) requires that a motion to reject multiple executory

 contracts or unexpired leases:

                   a) state in a conspicuous place that parties receiving the omnibus motion should
                      locate their names and their contracts or leases listed in the motion;

                   b) list parties alphabetically and identify the corresponding contract or lease;

                   c) be numbered consecutively with other omnibus motions to assume, assign, or
                      reject executory contracts or unexpired leases; and

                   d) be limited to no more than 100 executory contracts or unexpired leases.

The Debtors believe that the Motion complies with these requirements.

C.           Reservation of Rights

             25.    The inclusion of a Lease on Exhibit 1 to the Proposed Order is not an admission

 by the Debtors that such lease is, in fact, an unexpired lease. The Debtors hereby reserve their

 rights with respect to any existing defaults of the non-debtor counterparties to the Leases, and


                                                     6
37259736.1
               Case 8:20-bk-03608-CPM         Doc 227     Filed 07/29/20    Page 7 of 12

                                                                      Case No. 8:20-bk-03608-CPM


 all defenses and counterclaims to any rejection-damages claims are preserved, including without

 limitation defenses or counterclaims relating to a Leases’ expiration or a non-debtor party’s

 default.

                                               NOTICE

             26.    The Debtors are serving notice of the hearing on this Motion upon: (a) the Office

 of the United States Trustee; (b) counsel to the Debtors’ pre- and post-petition secured lenders;

 (c) counsel to the Committee; (d) counsel to IHOP; (e) all counterparties (i.e., landlords) to the

 Leases; and (f) all parties who have filed a notice of appearance and request for service of

 papers pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested herein,

 the Debtors submit that no other or further notice is necessary.

             WHEREFORE, the Debtors respectfully request that this Court enter the Proposed

Order granting the relief sought herein and granting such other and further relief as may be just

and proper.

Dated: July 29, 2020                            SAUL EWING ARNSTEIN & LEHR LLP
                                                Counsel for Debtors and Debtors-in-Possession
                                                701 Brickell Avenue, 17th Floor
                                                Miami, FL 33131
                                                Telephone: (305) 428-4500
                                                Facsimile: (305) 374-4744

                                                By:     /s/ Carmen Contreras-Martinez_________
                                                        Carmen Contreras-Martinez
                                                        Florida Bar No. 093475
                                                        Carmen.Contreras-Martinez@saul.com

                                                        -and-

                                                        Stephen B. Ravin (pro hac vice)
                                                        Florida Bar No. 293768 (inactive status)
                                                        Aaron S. Applebaum (pro hac vice)
                                                        1037 Raymond Boulevard
                                                        Suite 1520
                                                        Newark, NJ 07102


                                                   7
37259736.1
               Case 8:20-bk-03608-CPM       Doc 227     Filed 07/29/20     Page 8 of 12

                                                                     Case No. 8:20-bk-03608-CPM


                                                      Telephone: (973) 286-6700
                                                      Facsimile: (973) 286-6800
                                                      Stephen.Ravin@saul.com
                                                      Aaron.Applebaum@saul.com


                                   CERTIFICATE OF SERVICE

             WE HEREBY CERTIFY that a true and correct copy of the foregoing was served on July

29, 2020 on all parties listed to receive electronic notice via transmission of Notices of Electronic

Filing generated by CM/ECF and via first class U.S. mail on all parties identified on the attached

Exhibit 1 “Rejected Leases.”

                                               /s/ Carmen Contreras-Martinez
                                               Carmen Contreras-Martinez




                                                  8
37259736.1
                  Case 8:20-bk-03608-CPM   Doc 227   Filed 07/29/20   Page 9 of 12




                                           EXHIBIT A

                                       (Proposed Order)




37259736.1 07/29/2020
            Case 8:20-bk-03608-CPM        Doc 227   Filed 07/29/20   Page 10 of 12




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
                                www.flmb.uscourts.gov

In re:
CFRA HOLDINGS, LLC                                  Case No. 8:20-bk-03608-CPM
                                                    Chapter 11

                                                    Jointly Administered with:
CFRA, LLC                                           Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

      ORDER AUTHORIZING REJECTION OF CERTAIN UNEXPIRED LEASES

       THIS MATTER came on for hearing on ______, 2020 upon the Motion (the “Motion”)

[Docket No. __] of the above-captioned debtors and debtors-in-possession the (“Debtors”) for

entry of an order rejecting certain unexpired leases listed on Exhibit 1 attached hereto (the

“Leases”). The Court has considered all the pleadings submitted and the arguments of counsel

in support of the Motion. Accordingly, it is

       ORDERED:

       1.       The Motion is GRANTED as set forth herein.
         Case 8:20-bk-03608-CPM          Doc 227      Filed 07/29/20   Page 11 of 12

                                                                   Case No. 8:20-bk-03608-CPM


        2.      The Leases set forth on Exhibit 1 attached hereto are hereby rejected, effective

as of July 30, 2020, to the extent such Leases are unexpired leases.

        3.      This Order shall not be deemed to be a determination of whether any of the

Leases are unexpired leases.

        4.      The Debtors’ estates’ rights with respect to any existing defaults of the

counterparties to the Leases, and all defenses and counterclaims to any rejection damages

claims, are hereby preserved.

        5.      This Court shall retain jurisdiction over any and all matters arising from the

interpretation or implementation of this Order.


                                            # # #

Submitted by:

Carmen Contreras-Martinez
SAUL EWING ARNSTEIN & LEHR LLP
Counsel for Debtors and Debtors-in-Possession
701 Brickell Avenue, 17th Floor
Miami, FL 33131
Telephone: (305) 428-4500
Facsimile: (305) 374-4744
Email: carmen.contreras-martinez@saul.com

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




                                                  2
        Case 8:20-bk-03608-CPM       Doc 227     Filed 07/29/20   Page 12 of 12




                                     EXHIBIT 1
                                    Rejected Leases

Landlord                     Location                                      Debtor Party
DDR Cotswold, LLC            336 S. Sharon Amity Road,                      CFRA, LLC
                             Charlotte, NC 28211
Mitchell Montgomery I, LLC   1602 Haynes Street, Clarksville,               CFRA, LLC
                             TN 37043
NorthCross Land &            16815 Caldwell Creek Drive,                     CFRA,LLC
Development, LLC             Huntersville, NC 28078
